          Case 1:20-cv-08369-MKV Document 7 Filed 12/28/20 Page 1 of 1
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                             DOC #:
SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED: 12/28/2020
 ADWEEK, LLC,

                           Plaintiff,
                                                               1:20-cv-08369-MKV
                    -against-
                                                                      ORDER
 ERIC POMPEI,

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       This action was removed to this Court from New York State Supreme Court, County of

New York, on October 7, 2020 [ECF No. 1]. On December 2, 2020, the Court entered an Order

directing (1) Plaintiff to show cause, in writing, why Plaintiff has failed to appear or taken any

action to prosecute the case and (2) Defendant to serve the Order on Plaintiff on or before

December 7, 2020, and file proof of such service on or before December 11, 2020 [ECF No. 6].

To date, Defendant has failed to file such proof of service. Accordingly, IT IS HEREBY

ORDERED that Defendant shall serve Plaintiff with the Court’s Order dated December 2, 2020

[see ECF No. 6.] on or before January 5, 2021, and file proof of such service on or before January

7, 2021. IT IS FURTHER ORDERED that on or before January 7, 2021, Defendant shall file a

letter explaining why counsel should not be sanctioned for failing to comply with the Court’s Order

dated December 2, 2020.


SO ORDERED.

Dated: December 28, 2020
       New York, NY
                                                            _____________________________
                                                            MARY KAY VYSKOCIL
                                                            United States District Judge
